Citation Nr: 1127031	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE
Entitlement to an effective date prior to August 20, 1998, for the grant of service connection for residuals of genitourinary (GU) disorder, claimed as the result of chronic bladder infections, to include on the basis of clear and unmistakable error (CUE) in an April 26, 1971, RO rating decision. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to December 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for an earlier effective date for the grant of service connection for residuals of GU disorder, claimed as the result of chronic bladder infections.  

In March 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Throughout the course of the appeal, the Veteran has cited to several treatment records which are not in the claims folder.  In his November 2008 notice of disagreement, the Veteran stated that he was examined in 1971 by a VA doctor in Dallas for his GU disorder.  This record has not been obtained and there is no indication that the RO has attempted to obtain it.  Additionally, on multiple occasions, the Veteran has asserted that he was treated at the Fitzsimmons Army Hospital in Denver in January 1971 and February 1971.  The RO attempted to obtain these records.  In a May 2000 response, the Civilian Personnel Records indicated that the Veteran's records were not on file and that if the RO was able to obtain "additional information from the treatment facility regarding the retirement of the record" to resubmit the request and to include the accession number, box number, and location number of the treatment facility.  There is no indication in the record that the RO attempted to follow up by obtaining the additional information requested, or notified the Veteran of the actions taken with respect to the records from Fitzsimons Army Hospital.  The Board observes that Fitzsimons Army Hospital closed in 1999.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA Medical Center records, specifically to include any records from the facility in Dallas, Texas in 1971.  All efforts to obtain these records must be documented in the claims folder.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Make another attempt to obtain the Veteran's records dated in 1971 at the Fitzsimons Army Hospital in Denver, Colorado, from the appropriate custodian of the records.  The RO should make any appropriate requests with consideration of the additional information as directed by the Civilian Personnel Records in its May 2000 report.  All efforts to obtain these records must be documented in the claims folder.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  Then, after ensuring any other necessary development has been completed as a consequence of any additional evidence obtained, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


